140 Ga. App. 515 (1976)
231 S.E.2d 569
BARNES
v.
GEORGIA FARM BUREAU MUTUAL INSURANCE COMPANY.
52917.
Court of Appeals of Georgia.
Submitted October 7, 1976.
Decided November 19, 1976.
Harold E. Martin, for appellant.
Donald M. Fain, Michael S. Reeves, for appellee.
CLARK, Judge.
Appellant was listed as mortgagee under a homeowners insurance policy issued by appellee to Robert E. Stroud. The policy term was designated to be for 12 months commencing on June 9, 1970 and expiring on June 9, 1971. The policy provided for successive renewals upon payment of a required continuation premium. Such premium was not paid. When the insured property burned on July 4, 1974, the policy had been canceled because of the nonpayment of premiums.
After suit was filed the defendant insurer moved for summary judgment based upon the affidavit of its officer. The affidavit recited notice of the expiration of the policy for nonpayment of premium including notification to the plaintiff as mortgagee. There was a counter-affidavit by the plaintiff asserting that he had not received any notice concerning the cancellation of the policy.
This appeal is from the grant of summary judgment to the defendant insurer. Held:
1. This case is controlled by Headnote 1 of Reece v. Massachusetts Fire &c. Ins. Co., 107 Ga. App. 581 (130 SE2d 782). It reads: "The policy of fire insurance having expired by its own terms and not having been canceled while in force, no duty was imposed upon the insurer to furnish any notice to the mortgagee as the named loss payee regarding the failure of the insured to exercise the *516 option of renewal or of the lapse of the policy."
2. Accordingly the trial court was correct. See also Robertson v. Southland Life Ins. Co., 130 Ga. App. 807, 808 (3) (204 SE2d 505).
Judgment affirmed. Bell, C. J., and Stolz, J., concur.